DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NE 32ND STREET LLC,
                              Appellant,

                                    v.

                ERIC PETZOLD and NANCY PETZOLD,
                           Appellees.

                              No. 4D21-412

                           [October 14, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald R. Corlew, Judge; L.T. Case Nos. 50-2020-CC-
002352-XXXX-SB and 50-2020-AP-000065-CAXX-MB.

  Ricardo A. Reyes, Sacha A. Boegem, and Carrie S. Robinson of Tobin &
Reyes, P.A., Boca Raton, for appellant.

  Robert J. Hauser of Pankauski Hauser Lazarus PLLC, West Palm
Beach, for appellees.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.